Citation Nr: 1441851	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-24 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at the RO before a Decision Review Officer in July 2008 and before the undersigned Veterans Law Judge in July 2010.  Transcripts of both hearings are of record. 

In a November 2013 decision, the Board, inter alia, denied the Veteran's claim for TDIU.  The Veteran appealed the Board's denial of TDIU to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court vacated and remanded the portion of the Board's November 2013 decision that denied TDIU and implemented the provisions of a May 2014 Joint Motion for Partial Remand (Joint Motion), which is addressed below.  The remainder of the November 2013 Board decision was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record currently does not provide sufficient evidence for the Board to determine how the Veteran's service-connected disabilities affect his employability. Therefore, the Board finds that a social and industrial survey would be of considerable help in resolving this question.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (finding that the need for a combined-effects medical examination report or opinion in a multiple-disability TDIU claim is to be determined on a case-by-case basis).  Updated VA outpatient records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records dated from November 2012 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. 
§ 3.159(e).
 
2.  After the development requested in item (1) is completed, schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The entire claims file (i.e., including any relevant medical records in the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the examiner in conjunction with this request. 

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made. 

The examiner is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner is advised that if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A comprehensive rationale must be provided for all opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



